Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ketan Vidal on 06/10/2022.
	The claims have been amended as follows:
1. (Currently Amended) An integrated separation unit for microplastics in coastal sediments, comprising:
a holder, a separation cylinder, a collection bottle, a central baffle plate, a baffle plate control knob, a stirring propeller, a motor, a cylinder switch, a filtration screen, a welding nozzle, a filter membrane and a vacuum pump; wherein the holder is threadedly connected to one end of the separation cylinder, and the other end of the separation cylinder is in a bayonet connection to the collection bottle; an inner bottom of the separation cylinder is provided with the stirring propeller, the stirring propeller is connected to the motor, the cylinder switch is arranged on an outer wall of the separation cylinder, and the motor is connected with the cylinder switch; the central baffle plate is arranged in an inner center of the separation cylinder, the central baffle plate is circular, a rotating shaft is arranged along a radial direction of the central baffle plate, one end of the rotating shaft passes through the separation cylinder and is connected with the baffle plate control knob; the filtration screen is arranged at a neck of the collection bottle, and the filtration screen is provided with the filter membrane, the welding nozzle is arranged at a lower side of the collection bottle, and the welding nozzle is connected with the vacuum pump.

2. (Previously Presented) The integrated separation unit for microplastics according to claim 1, wherein a diameter of the central baffle plate is equal to an inner diameter of the separation cylinder.

3. (Original) The integrated separation unit for microplastics according to claim 1, wherein the filter membrane is an aqueous filter membrane.

4. (Currently Amended) The integrated separation unit for microplastics according to claim 1, wherein apertures of the filter membrane are each of a size selected from 0.15 µm, 0.22 µm, 0.45 µm, 0.80 µm or 1.20 µm.

5. (Currently Amended) The integrated separation unit for microplastics according to claim 3, wherein the apertures of the filter membrane are each of a size selected from 0.15 µm, 0.22 µm, 0.45 µm, 0.80 µm or 1.20 µm.

6. (Currently Amended) A method of collecting microplastics using an integrated separation unit for microplastics, wherein the integrated separation unit for microplastics comprises:
	a holder, a separation cylinder, a collection bottle, a central baffle plate, a baffle plate control knob, a stirring propeller, a motor, a cylinder switch, a filtration screen, a welding nozzle, a filter membrane and a vacuum pump; wherein the holder is threadedly connected to one end of the separation cylinder, and the other end of the separation cylinder is in a bayonet connection to the collection bottle; an inner bottom of the separation cylinder is provided with the stirring propeller, the stirring propeller is connected to the motor, the cylinder switch is arranged on an outer wall of the separation cylinder, and the motor is connected with the cylinder switch; the central baffle plate is arranged in an inner center of the separation cylinder, the central baffle plate is circular, a rotating shaft is arranged along a radial direction of the central baffle plate, one end of the rotating shaft passes through the separation cylinder and is connected with the baffle plate control knob; the filtration screen is arranged at a neck of the collection bottle, and the filtration screen is provided with the filter membrane, the welding nozzle is arranged at a lower side of the collection bottle, and the welding nozzle is connected with the vacuum pump, 
the method comprising the following steps:
(1) selecting water sampling sites to obtain sediment samples;
(2) pre-treating debris by filtering debris from sediment samples via [[1~5-]] 1-5 mesh stainless steel screens, drying the sediment samples filtered at [[100~110°C]] 100-1100 C for [[1~2]] 1-2 h, removing the debris and cooling it to room temperature to obtain the sediment samples to be separated;
(3) separating by adjusting the baffle plate control knob to cause the central baffle plate in the separation cylinder to be parallel to a barrel body of the separation cylinder; pouring the sediment samples to be separated obtained from step (2) and saturated NaCl solution into the separation cylinder; switching on the cylinder switch so that the stirring propeller stirs the sediment samples to be separated for 2-3 min; settling the sediment samples to be separated for solid-liquid stratification; adjusting the baffle plate control knob to cause the central baffle plate in the separation cylinder to be perpendicular to the barrel body of the separation cylinder; wherein a total volume of the sediment samples to be separated and the saturated NaCl solution do not exceed 2/3 of the volume of the separation cylinder; and, 	
 (4) collecting the sediment samples by laying the aqueous filter membrane over the filtration screen in the collection bottle; providing a bayonet connection between the separation cylinder and the collection bottle; connecting the welding nozzle with the vacuum pump; switching on the vacuum pump for suction filtration to enable collection of the microplastics as they are separated from the water in the sediment samples passing through the aqueous filter membrane.

The following is an examiner’s statement of reasons for allowance: Independent claim 1, and thus claims dependent therefrom, as well as claim 6 remain deemed distinguished for reasons of record, for reasons of record as of the Non-Final Rejection mailed on 03/04/2022. The amendments to claims 1 and 4-6 are for purposes of mitigating 35 U.S.C. 112 (b) issues regarding grammatical clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/10/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778